Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered April 17, 1978, convicting him of driving while intoxicated, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant seeks a reversal of his conviction upon the ground that subdivision 2 of section 1192 of the Vehicle and Traffic Law is constitutionally defective for vagueness. We find this subdivision to be *678constitutional (see People v Cruz, 48 NY2d 419). The defendant’s remaining contentions likewise lack merit (see People v Haitz, 65 AD2d 172). O’Connor, J. P., Mangano, Rabin and Gibbons, JJ., concur.